Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 1 of 19 PageID 5965
 UNREDACTED VERSION


                       UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  A.L., by and through D.L., as Next
  Friend, Parent and Natural Guardian;
  D.L., Individually,

        Plaintiff,                                     Case No. 6:14-cv-1544-ACC-GJK

  v.

  WALT DISNEY PARKS AND RESORTS
  U.S., INC.

         Defendant.
                                              /


                          DEFENDANT’S AMENDED TRIAL BRIEF

        Walt Disney Parks and Resorts U.S., Inc. (“Disney”), in accordance with the Court’s

 Case Management and Scheduling Order dated November 26, 2014 (Doc. 100) and Order dated

 November 12, 2019 (Doc 267), submits this Amended Trial Brief.

             PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

        In accordance with Federal Rule of Civil Procedure 52(a), Disney respectfully submits

 these proposed Findings of Fact and Conclusions of Law. To the extent the Court determines

 that any proposed finding of fact is more properly considered a conclusion of law, Disney

 incorporates any such statement by reference into its proposed conclusions of law. To the extent

 the Court determines that any proposed conclusion of law is more properly considered a finding

 of fact, Disney incorporates any such statement by reference into its proposed findings of fact.
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 2 of 19 PageID 5966
 UNREDACTED VERSION


                                        FINDINGS OF FACT

 The Guest Experience at Magic Kingdom

        1.      Magic Kingdom is one of four theme parks at Walt Disney World (“WDW”). It

 is organized into six “lands,” comprising 41 rides and other attractions. Throughout the day,

 guests can experience shows, parades and concerts, without having to wait in any line. There are

 also numerous shops, restaurants and special events located in close proximity to the rides and

 other attractions. At Magic Kingdom, the goal is for every guest to feel immersed throughout

 their visit in a constantly changing fantasy world played out on an enormous three-dimensional

 stage where there is always something for guests to do.

        2.      Each year, millions of guests from around the world visit the theme parks at

 WDW. To experience the attractions, guests generally stand in a line, called the stand-by line,

 and wait until they move to the front of the line to enter the attraction.

        3.      The majority of attractions also have a separate line, the so-called “FastPass” line,

 which typically has a very short wait. This line is available to guests who take advantage of the

 FastPass system, whereby guests receive a designated return time from a ride location,

 essentially saving their place in line without having to stand in an actual line. At the return time,

 guests can enter the FastPass line.



        4.




        5.      For approximately five years, WDW has offered FastPass+ as a successor to

 FastPass. FastPass+ allows guests to schedule in advance a designated time to enter the FastPass




                                                   2
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 3 of 19 PageID 5967
 UNREDACTED VERSION


 line for up to three rides. The guests may also change FastPass+ at any point prior to the

 scheduled times.

 The GAC System Led to Widespread Fraud and Abuse

        6.      Until October 9, 2013, Disney accommodated certain guests with the Guest

 Assistance Card (“GAC”). The GAC system generally provided guests with disabilities and their

 families unlimited, repeated and near-immediate access to rides and attractions through

 alternative “backdoor” entrances or shorter FastPass lines without requiring them to wait in the

 regular attraction lines. GAC had six different tiers of assistance. However, through social

 media and other sources, guests increasingly learned about the top tier and demanded it even

 when they did not need it. Because Disney is not allowed to ask about a guest’s disability1 --

 thus making it difficult for the employees to effectively filter guests into the various tiers or to

 deny them GAC cards altogether -- GAC became an unlimited front-of-the-line pass for anyone

 willing to tell a Disney cast member that they could not wait in line.

        7.      GAC was subject to increasing fraud, abuse, and misuse. Among the abuses:

 Most commonly, some guests fabricated their need for a pass at all. For example, on at least one

 occasion, Guest Relations employees at Magic Kingdom witnessed a teenage boy celebrating

 with his friends after leaving City Hall with a GAC. More egregiously, some guests created

 counterfeit GACs, posted Craigslist ads offering the use of GACs -- at the cost of thousands of

 dollars -- for unauthorized “tours” of WDW, and used the internet to sell unexpired GACs. This


 1
   See 28 C.F.R. § 36.302(c)(6) (“A public accommodation shall not ask about the nature or
 extent of a person’s disability [and] shall not require documentation . . . .”); see also Cordoves v.
 Miami-Dade Cty., 104 F. Supp. 3d 1350, 1356 (S.D. Fla. 2015) (recognizing that this “regulation
 thus protects individuals with disabilities from possibly unwanted questioning”); Hurley v. Loma
 Linda Univ. Med. Ctr., 2014 WL 580202, at *8 (C.D. Cal. Feb. 12, 2014) (noting that “the
 regulation prohibits all inquiries regarding the nature or extent of a person’s disability other than
 the two exceptions specified”).


                                                    3
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 4 of 19 PageID 5968
 UNREDACTED VERSION


 exaggeration or fabrication of need for a GAC reached the point where a ride sometimes had

 more guests in the GAC line than in the stand-by line.

        8.      The misuse became notorious. In May 2013, the New York Post, NBC News, Fox

 News and other media outlets ran stories documenting accounts of wealthy mothers from New

 York City paying disabled tour guides to lead them through WDW so they could skip the lines.

        9.




        10.




        11.



                     Moreover,




                                                 4
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 5 of 19 PageID 5969
 UNREDACTED VERSION


                                                                     As such, GAC was causing

 significant damage to the business.

 DAS and Other Services Provided to Guests

        Development and Implementation of DAS

        12.     In Spring 2012, Disney began considering changes to the GAC system. An

 Attractions Access working group was assembled. This group comprised leaders from various

 departments, including Services for Guests with Disabilities, Park Operations, Guest Relations,

 Public Affairs, and Legal, among others. The objective was to reduce the fraud and abuse under

 the GAC system, while providing a sustainable, optimal level of service to guests with

 disabilities who are unable to wait in a line. The team spent many months analyzing the abuses

 of GAC (including the results of the IE Easter Study) and carefully considering how to develop a

 program that would provide a complete accommodation to guests with disabilities who could not

 stand and wait in a line. The team also consulted various autism organizations and considered

 their suggestions.

        13.     At the time that GAC misuse was publicized by various media outlets in May

 2013, Disney had already conceptualized the DAS system.

        14.     Disney’s extensive work led to replacing GAC with the DAS system on October

 9, 2013. As with FastPass, instead of physically standing in line, DAS passholders may wait for

 their entry virtually. Unlike with FastPass, however, DAS return times never run out for the day

 and can always be requested. While FastPass provides guests with return times that expire, DAS

 return times are valid until redeemed prior to park closing. There is also no limit to the number

 of times DAS can be used in a day.




                                                 5
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 6 of 19 PageID 5970
 UNREDACTED VERSION


        15.     DAS therefore provides significant benefits to guests with disabilities that are not

 available to other guests.

        16.     DAS return times, which are the posted ride wait times minus ten minutes, are

 issued at each ride or attraction, although the first one may be issued at Guest Relations when the

 DAS pass is received. Once the return time arrives and the DAS return time is redeemed, a guest

 may then obtain another return time for the same attraction or for any other attraction.

        17.     At the return time, DAS passholders enter the ride through the FastPass line or

 through an alternative entrance.

        18.     Before guests using DAS redeem their return time, they can avail themselves of

 the many other attractions throughout the park -- other rides, parades, shows, character meet-and-

 greets, dining, and shops. During this time period guests can also take advantage of FastPass.

        19.     Another benefit of DAS is that it provides near-immediate access to rides with

 short wait times, which is not true with FastPass. For example, if the wait time posted at the

 attraction is less than 15 minutes, DAS passholders are typically given access right

 away. Combined with the FastPass (or FastPass+) system, DAS guests are provided the

 opportunity to experience a very high number of attractions in a single day -- far more than most

 guests could without DAS.



        20.     Under DAS,




        21.




                                                  6
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 7 of 19 PageID 5971
 UNREDACTED VERSION


            22.    Since its implementation, Disney has not made any changes to the substance of

 DAS, though it has changed the DAS technology at WDW to allow employees to authorize DAS

 for guests and provide attraction return times by loading the information into their electronic

 tickets.

            23.    DAS has been a popular and successful program.

            Other Guest Services

            24.    DAS is one tool in the toolkit used to assist guests with disabilities. In addition to

 DAS, Guest Relations employees offer guidance to guests, such as warning about large crowds

 or suggesting that guests attend nighttime parades, which attract smaller crowds than daytime

 parades. They also help guests with itinerary planning based on guests’ needs and interests,

 providing advice about the best route to follow.

            25.    About the same time that DAS was implemented, Disney developed in

 collaboration with an outside organization, Autism Speaks, a guide titled “Planning a Trip to the

 Walt Disney World Resort: A Resource for Guests with Cognitive Disabilities including Autism

 Spectrum Disorder (ASD).” This guide provides strategies for parents to use when visiting

 WDW with a child with a cognitive disability. For example, it suggests planning ahead, utilizing

 a visual schedule and bringing along a device or activity to use as a distraction while waiting.

 The guide also identifies quiet areas, and includes descriptions of each step of arrival and a

 detailed chart highlighting features of rides that may be relevant to a guest with cognitive

 disabilities. According to Disney’s expert, Dr. Jill Kelderman, a neuropsychologist, the

 strategies identified in the WDW guide are consistent with evidence-based techniques in the

 autism literature.




                                                     7
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 8 of 19 PageID 5972
 UNREDACTED VERSION


        26.     Guests, including those using DAS, may also be offered re-admission passes

 (sometimes referred to as “re-ads”). Sometimes DAS guests and each member of their party may

 receive re-admission passes, even though Disney is not legally required to offer them. Re-

 admission passes allow guests to immediately enter the shorter FastPass line at any attraction on

 any given day without requiring them to stand and wait in a line or even to wait virtually.

        27.




 Plaintiff’s Visit to Magic Kingdom

        28.     This lawsuit involves a single visit to Magic Kingdom on the evening of

 December 19, 2013.

        29.     On that evening, plaintiff A.L.’s mother, D.L., spent more than 45 minutes

 discussing her child’s needs with Guest Relations employees at Magic Kingdom. Following an

 assessment of his individual needs, A.L. was given a DAS card and                             for

 the six people in his party. In addition, Disney offered A.L. and his family itinerary planning

 services.

        30.     During that visit, A.L. and his family only went on one ride, Jungle Cruise, using

 re-admission passes, and then watched a show and a holiday parade. At no time did they use the

 DAS card, and they did not use

        31.     Less than four months later, plaintiff A.L., by and through his mother, D.L., filed

 this lawsuit, alleging that because GAC was replaced by DAS, A.L. was discriminated against in

 violation of Title III of the ADA, and injured as a result of the DAS system.




                                                  8
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 9 of 19 PageID 5973
 UNREDACTED VERSION


        32.     There is no evidence or allegation that A.L. had a meltdown during his December

 2013 visit to Magic Kingdom. In fact, according to his mother, A.L. was doing well that day.

        33.     A.L. is not incapable of deviating from his supposed consistent routine of going

 on specific rides in an exact order, as shown by his changing the order on his list of preferred

 rides at Magic Kingdom, going “off his route” to experience a show, a parade and other

 attractions during his December 2013 visit, and not following the same routine during two

 separate visits to Epcot in July 2014 and July 2015.

        34.     A.L. has shown that he can wait in lines for at least 15 minutes.

        35.     A.L. has been on several trips and vacations within the past eight years that

 required him to travel by car or plane, including a drive from Florida to North Carolina and a

 flight to Cancun, Mexico. Such travel involves significant periods of waiting.

        36.     Individuals with autism spectrum disorder (“ASD”) are not incapable of

 waiting. An inability to wait or a need for immediate gratification is not an intrinsic aspect of

 ASD, and any desire for immediate, unfettered access to the rides and attractions of his choice at

 WDW is not a requirement of plaintiff’s disability; rather it is a personal preference of A.L. and

 his family when visiting the parks.

        37.     With his DAS card and remaining re-admission passes, A.L. could have gone on

 all of the 17 rides and attractions on his preferred list 2 during his December 19, 2013 visit to the

 Magic Kingdom. Indeed, Disney’s wait time report for that day shows that

                                                                                              , and the

 few rides on A.L.’s list with longer wait times that day could have been accessed with a DAS


 2
   One of A.L.’s preferred rides, the Snow White ride, was not in operation during his December
 2013 visit, and it is unclear from plaintiff’s interrogatory responses what character meet-and-
 greet was on his list.


                                                   9
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 10 of 19 PageID 5974
  UNREDACTED VERSION


  return time or by using the                           given to A.L.’s party, a few of which they

  used to access Jungle Cruise. After reviewing this report, Dr. Kelderman concluded that A.L.

  “easily could have accessed his entire preferred list of rides that day in his preferred order with

  the accommodations that were available to him without having to wait more than 15 minutes.”

         38.     This is consistent with other evidence showing that guests with DAS can

  experience significantly more rides in a day than guests without DAS. The point was confirmed

  by a study Disney conducted in which testers used the ride passes available to them (i.e., DAS,

  FastPasses or re-ads) to experience as many attractions as possible during three days.




         39.     As Bruce Laval, Disney’s industrial engineering expert with 30 years of

  experience in planning, development and operation of theme parks, concluded, “DAS not only

  reasonably accommodates and provides equal access to guests with disabilities, for whom it may

  be difficult to wait in a traditional queue,” but it provides more than equal access to such guests

  overall “because they can experience the most popular attractions faster and, if they desire, in

  greater number than what              of guests [i.e., non-DAS guests] at Walt Disney World can

  do without DAS.”

         40.     Thus, not only did A.L. have the same access as any guest without DAS to WDW,

  but he had significantly more access with DAS.




                                                   10
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 11 of 19 PageID 5975
  UNREDACTED VERSION


                                      CONCLUSIONS OF LAW

         41.     Under Title III of the Americans with Disabilities Act (“ADA”), the term

  “discrimination” includes:

         a failure to make reasonable modifications in policies, practices, or procedures, when
         such modifications are necessary to afford such goods, services, facilities, privileges,
         advantages, or accommodations to individuals with disabilities, unless the entity can
         demonstrate that making such modifications would fundamentally alter the nature of such
         goods, services, facilities, privileges, advantages, or accommodations . . . .

  42 U.S.C. § 12182(b)(2)(A)(ii) (emphasis added).

  A.L.’s Requested Accommodation Is Not Necessary

         42.     A.L. seeks injunctive relief ordering Disney to revert to a GAC-type system.

         43.     In order to show that changing DAS is “necessary,” plaintiff must prove that it is

  “beyond [A.L.’s] capacity” to access the rides at WDW with the DAS system in place. PGA

  Tour, Inc. v. Martin, 532 U.S. 661, 682 (2001). It is not sufficient under Martin for plaintiff to

  demonstrate that using DAS would be “uncomfortable or difficult” for A.L. Id.

         44.     Numerous federal courts applying Martin have held that a requested modification

  is not “necessary to afford access” to defendant’s facilities under Title III if there are other

  available means of ensuring access. Judge Presnell followed the rule in Martin in another case

  involving the same legal issue, Ault v. Walt Disney World Co., 2009 U.S. Dist. LEXIS 92911, at

  *27 (M.D. Fla. Oct. 6, 2009), concluding “[a]lthough some individuals may, with good reason,

  not want to use [mobility devices available at WDW] and instead prefer to use a Segway, that

  preference -- standing alone -- is not essential to accessing Disney’s Parks.” Id. at *27




                                                    11
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 12 of 19 PageID 5976
  UNREDACTED VERSION


  (emphasis added) (rev’d on other grounds); see also Ault v. Walt Disney World Co., 2011 U.S.

  Dist. LEXIS 45268, at *8 (M.D. Fla. Apr. 4, 2011). 3

         45.     Similarly, in Logan v. American Contract Bridge League, 2006 U.S. App. LEXIS

  5914, at *2 (3d Cir. Mar. 9, 2006), a person with a vision impairment sought to modify a bridge

  league’s policy of prohibiting him from using a special deck of playing cards. The Third Circuit

  affirmed the district court’s decision, finding that the plaintiff’s contention that “he can’t play to

  the maximum of [his] potential” without the requested modification failed to set forth a

  meritorious claim under Title III. Id. at *8-9. Applying Martin, the court reasoned that,

  although the special cards enhanced plaintiff’s ability to play bridge, the requested modification

  was not necessary to afford access to the bridge games and tournaments in light of the alternative

  accommodations. Id.; see also Murphy v. Bowl, 2005 U.S. App. LEXIS 21788, at *5-6 (9th Cir.

  Oct. 5, 2005) (citing Martin, the Ninth Circuit held that the requested modification of allowing a

  companion to accompany an individual with a cognitive disability on a ski bike was not

  necessary to improve her skills because there were alternative methods available).

         46.     Moreover, under well-established legal precedent, plaintiff’s preference to have

  near-immediate, repeated access does not meet his burden under Title III of the ADA. See, e.g.,

  Martin, 532 U.S. at 682; Ault v. Walt Disney World Co., 254 F.R.D. 680, 688 (M.D. Fla. 2009)



  3
    See also Coleman v. Phoenix Art Museum, 2009 U.S. Dist. LEXIS 38905 (D. Ariz. Apr. 21,
  2009) (citing Martin and holding that the plaintiff failed to meet his burden of showing that his
  own hip chair device was necessary to accommodate his disability when the museum offered to
  provide two different kinds of wheelchairs), aff’d 372 Fed. Appx. 793 (9th Cir. 2010); Dryer v.
  Flower Hosp., 383 F. Supp. 2d 934, 941 (N.D. Ohio 2005) (plaintiff’s requested modification of
  the hospital’s policy prohibiting visitors from using its oxygen ports was not “necessary” under
  Martin because she was allowed to bring her own oxygen tank into the hospital); Larsen v.
  Carnival Corp., 242 F. Supp. 2d 1333, 1344 (S.D. Fla. 2003) (finding that plaintiff’s Title III
  claim failed because he could not establish that “it was necessary for Plaintiffs to carry on, rather
  than check in, the Bi-Pap [which is a breathing machine used while sleeping] in order to fully
  participate in the cruise”).

                                                    12
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 13 of 19 PageID 5977
  UNREDACTED VERSION


  (explaining that a preference to use a Segway over other types of mobility devices need not be

  accommodated under the ADA as a matter of law); Dobard v. S.F. Bay Area Rapid Transit Dist.,

  1993 U.S. Dist. LEXIS 13677, at *9-10 (N.D. Cal. Sept. 7, 1993) (finding that plaintiff failed to

  state a claim for an ADA violation because defendant was not required to provide the most

  advanced technology to those who are hearing-impaired as long as it allows for some means of

  ensuring effective communication).

         47.     Indeed, as Judge Presnell explained with regard to the mobility device case noted

  earlier, when a plaintiff has access to a public facility through alternative means, the plaintiff’s

  preference, “as a matter of law, need not be accommodated under the ADA.” Ault v. Walt

  Disney World Co., 2011 U.S. Dist. LEXIS 45268, at *8 (M.D. Fla. Apr. 4, 2011). “Stated

  plainly, under the ADA a qualified individual with a disability is not entitled to the

  accommodation of her choice, but only to a reasonable accommodation.” Stewart v. Happy

  Herman’s Cheshire Bridge, 117 F.3d 1278, 1286 (11th Cir. 1997) (internal citation and

  quotations omitted); see also A.L. v. Wait Disney Parks & Resorts U.S., Inc., 900 F.3d 1270,

  1296 (11th Cir. 2018) (“[F]acilities are not required to make the preferred accommodation of

  plaintiffs’ choice. Facilities need make only reasonable accommodations that are ‘necessary.’”)

  (citations omitted). In Stewart, the plaintiff alleged that the defendant violated the ADA because

  it “could have easily accommodated her with the thirty minute paid lunch break she requested”

  in place of the company’s 20-minute policy. Id. at 1284. The Eleventh Circuit held that the

  defendant accommodated the plaintiff’s disability because it offered several alternative work

  options and was “not required to accommodate an employee in any manner in which that

  employee desires.” Id. at 1285; see also Moore v. Accenture, LLP, 2007 U.S. App. LEXIS

  26275, at *11 (11th Cir. Nov. 9, 2007) (dismissing plaintiff’s ADA claim under Rule 12(b)(6)




                                                    13
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 14 of 19 PageID 5978
  UNREDACTED VERSION


  because defendant had “no duty under the ADA to provide Plaintiff with his choice of a different

  accommodation”). 4 Thus, A.L. is not entitled to his choice of accommodation.

         48.     A.L.’s requested modification of DAS is not necessary to afford him access to

  WDW. A.L. has failed to prove he is incapable of waiting or that he could not access the park

  under DAS. He has also failed to prove that he cannot deviate from consistency, order and

  routine. There is no reason that A.L. could not take advantage of the many different shows,

  parades, concerts, shops restaurants, and special events available to him had he attempted to use

  DAS on his visit to Magic Kingdom.

         49.     Of course, nearly every family visiting WDW would prefer to go on any ride they

  want, as soon as they want, for as many times as they want and in any order they want. But

  neither Disney nor any other public accommodation is required to accommodate these types of

  preferences or desires that go well beyond fundamental access to a facility.

  A.L.’s Requested Accommodation Is Not Reasonable

         50.     The “reasonable” requirement goes beyond whether the modification is necessary

  to afford access and focuses on the totality of the circumstances, including the practicality, cost,

  effectiveness or feasibility of the proposed modification, among other factors, in determining

  reasonableness. Larsen, 242 F. Supp. 2d at 1343. Plaintiff has the burden of proving

  reasonableness. Dudley v. Hannaford Bros. Co., 333 F.3d 299, 309 (1st Cir. 2003).

         51.     Plaintiff has not met his burden of proving reasonableness. It is unreasonable to

  require Disney to adopt a policy that would cause the type of large-scale fraud and abuse that

  existed under GAC.

  4
    Although Stewart and Moore involved Title I claims, the Eleventh Circuit’s analysis applies
  here because “there appears to be little, if any, substantive difference between the ‘reasonable
  accommodation’ which title I requires and the ‘reasonable modification’ which title III
  mandates.” Dahlberg v. Avis Rent a Car Sys., Inc., 92 F. Supp. 2d 1091, 1105 (D. Colo. 2000).


                                                   14
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 15 of 19 PageID 5979
  UNREDACTED VERSION




                                                                                  Moreover,

  Plaintiff cannot show that his request is “reasonable” because Disney has already provided an

  accommodation with DAS that relieves waiting in line -- a tremendous benefit that allows guests

  with autism to experience other attractions within the parks and avoid the standard lines in which

  other guests have to wait.

         52.     Moreover, in considering reasonableness, courts consider whether alternative

  accommodations have been made available to the plaintiff. For example, in Badgett v. Ala. High

  Sch. Ath. Ass’n, 2007 U.S. Dist. LEXIS 36014, at *15 (N.D. Ala. May 3, 2007), the court

  explained that the ADA does not require an entity “to adopt the ‘best’ modification or the

  modification requested by a person with a disability”; it only requires a reasonable modification.

  In Dryer, the court held that plaintiff’s requested modification was not reasonable because she

  had other alternatives available to her but chose not to use them. 383 F. Supp. 2d at 940-41.

  Here, the requested modification is not reasonable because A.L. already has access to WDW

  under DAS, which provides the maximum accommodation required by law.

         53.     Plaintiff argues that a reasonable accommodation invariably requires an

  individualized accommodation. Plaintiff is wrong. The Eleventh Circuit already held in this

  case that “Disney’s generalized issuance of DAS cards, in and of itself, does not violate the

  ADA” because Disney “provides an identifiable and quantifiable accommodation based on its

  assessment of its most severely disabled guests.” A.L., 900 F.3d at 1291. Additionally, many

  court-approved class action settlements provide for accommodations that apply to all settlement

  class members. In Ault v. Walt Disney World Co., 692 F.3d 1212 (11th Cir. 2012), the Eleventh




                                                  15
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 16 of 19 PageID 5980
  UNREDACTED VERSION


  Circuit approved a settlement by which Disney maintained a ban on Segways, but agreed to offer

  a four-wheeled, electric stand-up device for guests with mobility disabilities. This blanket

  accommodation was approved over the appellants’ objections that “a blanket Segway ban is a

  per se violation of the ADA” and that the law does not permit a one-size-fits-all solution. Id;

  Ault, Appeal No. 11-12013-B, Appellants’ Br. at 35-36 (Sept. 12, 2011). Similarly, plaintiff’s

  counsel previously settled a case with Disney where they agreed to “reasonable and appropriate

  modifications and assistive measures to enhance equal access for guests with visual impairments

  at the Disney Parks.” Shields v. Walt Disney Parks & Resorts US, Inc., No. 10-cv-5810 (C.D.

  Cal.), Doc. 290-2 at 5. The relief provided was for an entire class of individuals with visual

  impairments, and not individualized based on the severity of disability or any other factor.

         54.     There are many other examples of “blanket accommodations” that have been

  widely adopted throughout the country. When the United States Access Board sets minimum

  requirements for the grade of a wheelchair ramp, that policy applies to all wheelchair users.

  Ramps with different gradients are not required simply because some persons using wheelchairs

  are weaker than others. Similarly, movie theaters provide video captioning to persons with

  hearing impairments regardless of whether their hearing loss is 20 percent or 100 percent. The

  same is true with DAS, which offers the opportunity to completely avoid waiting in stand-by

  lines to all persons with autism or other cognitive disabilities. It does not matter how severe or

  mild the autism is because a DAS holder has the benefit of not waiting in any traditional queue,

  which all other guests must do on every ride except when they are using the FastPass system.

  The fact that this right is also provided to guests with mild forms of autism does not mean that a

  different accommodation is required for persons with more severe impairments. DAS is a

  perfect example of a policy that applies across-the-board and provides access across-the-board.




                                                   16
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 17 of 19 PageID 5981
  UNREDACTED VERSION


         55.     Furthermore, the evidence demonstrated that Disney did consider and

  accommodate A.L.’s individual circumstances by assessing his individual circumstances,

  providing him itinerary planning services and giving his family                           . Thus,

  even if individual assessment were required in all cases, Disney met such a requirement here.

  The Requested Modification Would Fundamentally Alter WDW

         56.     Even if the Court were to determine that plaintiff has met his burden in proving

  that his requested modification is both “necessary” and “reasonable,” plaintiff’s claim still fails.

  Indeed, the ADA does not require that an entity “employ any and all means” to make services

  accessible to persons with disabilities, but rather only requires “reasonable modifications” that

  would not “fundamentally alter the nature of the service or activity” provided. Bircoll v. Miami-

  Dade Cty., 480 F.3d 1072, 1082 (11th Cir. 2007).

         57.     The evidence shows that reverting to a GAC system would cause longer wait

  times for the majority of guests and thereby limit their ride opportunities, overall satisfaction and

  intent to return, fundamentally altering the theme park experience. The excessive use of GAC

  fundamentally altered the company’s ability to deliver attraction experiences to the vast majority

  of guests, as GAC cardholders were “consuming so much of [Disney’s] preferred attraction

  capacity.”

  ATTORNEY’S FEES AND COSTS

         58.     If the Court finds that Disney is the prevailing party in this action, for purposes of

  42 U.S.C. § 12205, Disney may seek its costs and attorney’s fees by appropriate post-judgment

  motion.

  Conclusion

         59.     Accordingly, this Court shall enter a judgment in favor of Disney.




                                                   17
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 18 of 19 PageID 5982
  UNREDACTED VERSION


  Dated: November 26, 2019                  Respectfully submitted,

                                            McDERMOTT WILL & EMERY LLP


                                            /s/ Kerry Alan Scanlon
                                            Kerry Alan Scanlon (admitted pro hac vice)
                                            Jeremy M. White (admitted pro hac vice)
                                            Lauren H. Evans (FBN 125671)
                                            McDermott Will & Emery LLP
                                            500 North Capitol Street, NW
                                            Washington, DC 20001
                                            (202) 756-8696 telephone
                                            (202) 591-2791 facsimile
                                            kscanlon@mwe.com
                                            jmwhite@mwe.com
                                            levans@mwe.com

                                            Attorneys for Defendant Walt Disney Parks and
                                            Resorts U.S., Inc.




                                       18
Case 6:14-cv-01544-ACC-GJK Document 270 Filed 11/26/19 Page 19 of 19 PageID 5983
  UNREDACTED VERSION


                                  CERTIFICATE OF SERVICE
         I hereby certify that November 26, 2019, I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

  Counsel of Record.


                                                      /s/ Lauren H. Evans
                                                      Lauren H. Evans




                                                 19
